Argued April 30, 1934.
This appeal is from the decree of the Court of Common Pleas of Allegheny County, sitting in equity, filed in No. 868, October Term, 1932.
We have this day filed an opinion in an appeal of the First National Bank and Trust Company of Tarentum from the same decree, wherein we upheld the validity of the assignment of certain bailment leases and accounts by Frank Jaffe to that company, and ordered an accounting by Shenkan of any moneys in his hands collected thereon by him. We agree with the appellant's contention that the learned court below was without authority in attempting to adjudicate the rights of creditors of the Jaffe estate, who were not parties to the bill, nor for whom relief was sought. The main contention involved, however, was the right of this appellant to an accounting, which we decided adversely to him. Nothing is to be gained by a further discussion of what was said in that opinion.
The appeal is dismissed at appellant's costs.